                               Case 2:18-cv-02279-MMD-DJA Document 44 Filed 08/13/20 Page 1 of 2



                          1    Leon F. Mead II, Esq.
                               Nevada Bar No. 5719
                          2
                               eMail: leon@meadlawgroup.com
                          3    Sarah Mead Thomas, Esq.
                               Nevada Bar No. 13725
                          4    eMail: sarah@meadlawgroup.com
                               MEAD LAW GROUP LLP
                          5
                               7201 W Lake Mead Blvd., Suite 550
                          6    Las Vegas, Nevada 89128
                               Tel: 702.745-4800
                          7    Fax: 702.745.4805
                          8
                            Attorneys for Defendants
                          9 Thomas Contracting & Development, LLC
                            dba TCD Construction and Thomas Devlin
                          10
                                                          UNITED STATES DISTRICT COURT
                          11

                          12                                  DISTRICT OF NEVADA

                          13   Hanover Insurance Company, a New            Case No.: 2:18-cv-02279-MMD-DJA
                               Hampshire corporation
                          14                                                  STIPULATION AND PROPOSED
                                             Plaintiff,                         ORDER TO RESCHEDULE
                          15
                                                                               SETTLEMENT CONFERENCE
                          16   vs.
                                                                                     [FIRST REQUEST]
                          17 Thomas Contracting & Development, LLC
                             dba TCD Construction, a Nevada limited
                          18 liability company; Thomas Devlin, an

                          19 individual; Does 1 through 100; and Roe
                             Corporations 1 through 100, inclusive,
                          20
                                             Defendants.
                          21
                                      Plaintiff Hanover Insurance Company, by and through its counsel of record,
                          22
                               Ellsworth & Bennion, Chtd. and Jennings, Strouss & Salmon, P.L.C., and Defendants
                          23
                               Thomas Contracting & Development, LLC dba TCD Construction and Thomas Devlin,
                          24
                               by and through their counsel of record, Mead Law Group LLP, do hereby stipulate and
                          25
                               agree to reschedule the settlement conference currently scheduled for September 17,
                          26
                               2020 at 10:00 a.m. to one of the following dates: October 1, 2020, October 20, 2020,
                          27

                          28
                               October 23, 2020, October 26, 2020, October 27, 2020, or October 30, 2020.
Mead Law Group LLP
7201 W Lake Mead Blvd.,
        Suite 550
                                                                                                                   1
  Las Vegas, NV 89128
    T. 702 745-4800
    F. 702.745.4805

                                                                                                   7235684v1(63068.30)
                               Case 2:18-cv-02279-MMD-DJA Document 44
                                                                   43 Filed 08/13/20
                                                                            08/12/20 Page 2 of 2



                          1
                                      The Parties request this rescheduling due to scheduling conflicts of both the
                          2
                               Parties and their respective counsel. Hanover’s counsel, Patrick F. Welch, has a
                          3
                               previously scheduled virtual cross border engagement town-hall style program on
                          4
                               September 17th between 11:00 a.m. and 1:00 p.m. with the Arizona-Mexico Town Hall
                          5
                               where Mr. Welch is one of organizers of the program and a participant. TCD and Devlin’s
                          6
                               counsel, Leon Mead and Sarah Thomas, will be out of town on September 17, 2020.
                          7
                               Additionally, Mr. Devlin is unavailable to attend a settlement conference on September
                          8
                               17, 2020.
                          9

                          10
                                      It is so stipulated.

                          11     Dated: August 11, 2020                          Dated: August 11, 2020
                          12     JENNINGS, STROUSS & SALMON,                     MEAD LAW GROUP LLP
                          13
                                 P.L.C.

                          14     By: /s/ Patrick F. Welch                        By:__/s/ Sarah M. Thomas_____
                                 Patrick F. Welch, Esq.                          Leon F. Mead II, Esq.
                          15     Nevada Bar No. 13278                            Nevada Bar No. 5719
                          16
                                 One East Washington Street                      Sarah Mead Thomas, Esq.
                                 Suite 1900                                      Nevada Bar No. 13725
                          17     Phoenix, AZ 85004                               7201 W Lake Mead Blvd.
                                                                                 Suite 550
                          18     Charles W. Bennion, Esq.                        Las Vegas, Nevada 89128
                          19
                                 Nevada Bar No. 5582
                                 Bennion Law                                     Attorneys for Defendants Thomas
                          20     500 S. 7th Street                               Contracting & Development, LLC dba
                                 Las Vegas, NV 89101                             TCD Construction and Thomas Devlin
                          21    Attorneys for Plaintiff Hanover Insurance
                          22
                                Company

                          23
                                      IT IS SO ORDERED that the Settlement Conference is hereby rescheduled
                          24
                                             st
                                to October 1
                                           ___, 2020 at ___________a.m./p.m.
                                                        10:00 a.m.
                          25
                                      IT IS FURTHER ORDERED that the settlement statements are due by
                                                                 _______________________________________
                          26     noon on September 24, 2020. All   other provisions of the Court's Order (ECF
                                                                 DANIEL   J. ALBREGTS
                                 No. 42) shall remain in effect. UNITED STATES MAGISTRATE JUDGE
                          27
                                      DATED: August 13, 2020.
                          28                                     DATED: ___________, 2020.
                                                              _______________________________
Mead Law Group LLP                                             Daniel J. Albregts
7201 W Lake Mead Blvd.,
        Suite 550                                              United States Magistrate Judge                        2
  Las Vegas, NV 89128
    T. 702 745-4800
    F. 702.745.4805

                                                                                                     7235684v1(63068.30)
